              Case 1:19-po-00163-SAB Document 22 Filed 11/16/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 PHILIP N. TANKOVICH
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10 UNITED STATES OF AMERICA,                            Case No. 1:19-po-00163-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12 v.                                                   WITHOUT PREJUDICE
13 AGUSTIN OLGUIN BALLESTEROS

14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Philip N. Tankovich, Special Assistant United States Attorney, pursuant to Rule 48(a) of the Federal

19 Rules of Criminal Procedure, moves to dismiss this case in the interest of justice without prejudice,
20 vacate the November 19, 2020 Motions in Limine hearing date, and vacate the December 4, 2020 trial

21 date.

22
     DATED: November 16, 2020                             Respectfully submitted,
23
                                                          McGREGOR W. SCOTT
24                                                        United States Attorney

25                                                By:     /s/ Philip N. Tankovich__
                                                          PHILIP N. TANKOVICH
26                                                        Special Assistant U.S. Attorney

27

28
                                                         1
29                                                                               U.S. v. Olguin Ballesteros
                                                                              Case No. 1:19-po-00193-SAB
30
                Case 1:19-po-00163-SAB Document 22 Filed 11/16/20 Page 2 of 2



1                                                  ORDER
2
              IT IS HEREBY ORDERED that this case is dismissed in the interest of justice without prejudice,
3
     and the November 19, 2020 Motion in Limine hearing date, as well as the December 4, 2020 trial date,
4
     are vacated.
5

6 IT IS SO ORDERED.

7
     Dated:     November 16, 2020
8                                                     UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                        2
29                                                                               U.S. v. Olguin Ballesteros
                                                                              Case No. 1:19-po-00193-SAB
30
